COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00220-CV 
 



In re Cortland Perry Morgan


 


RELATOR
 



------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and motion for
emergency relief and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of
mandamus and motion for emergency relief are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL: 
GARDNER, DAUPHINOT, and WALKER, JJ.
 
DELIVERED: 
June 29, 2010




    [1]See Tex. R. App. P. 47.4.